DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 				   Election/Restrictions
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 02, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0008959 A1 (Crabb).
Crabb discloses a composition having good weatherablity comprising:
50 to 90 wt.% of a vinyl chloride polymer (not precluded from present claims); and
10 to 50 wt.% of an acrylic blend of i) an acrylic ester polymer having a weight average molecular weight of greater than about 80,000 inclusive of acrylic copolymers containing 0.1 to 25 wt.% methacrylic acid (meets Applicants’ process aid a) functionalized with carboxylic acid groups and molecular weight thereof and overlaps carboxylic acid content thereof) and ii) an acrylic core/shell impact modifier (meets Applicants’ core-shell impact modifier b)),
wherein the acrylic blend comprises polymeric particles obtained by spray-drying or coagulation (meets Applicants’ requirement that the polymer modifier “is in the form of a plurality of individual particles and at least a portion of the individual particles contain both the at least one process aid and the at least one impact modifier”) (e.g., abstract, [0015], [0034], [0039], [0041-0042], [0049], examples, claims).  
meets Applicants’ core-shell impact modifier b)), it is unclear whether the exemplified acrylic copolymer comprises methacrylic acid.  To the extent Crabb’s acrylic copolymers per referenced [0034] include acrylic copolymers containing methacrylic acid, it would have been obvious to one having ordinary skill in the art to use an acrylic copolymer containing methacrylic acid (meets Applicants’ acid-functionalized process aid a)) as the exemplified acrylic copolymer with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  As to the methacrylic acid content, Crabb’s 0.1 to 25 wt.% methacrylic acid range completely embraces the presently claimed about 0.5 wt.% to about 25 wt.% carboxylic acid range and, as such, the use of an acrylic copolymer comprising at least 0.5 wt.% methacrylic acid would have been obvious to one having ordinary skill in the art with the reasonable expectation of success.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have similar properties Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
As to claim 3, the presently claimed 1 wt.% to about 25 wt.% carboxylic acid range constitutes the majority of Crabb’s 0.1 to 25 wt.% methacrylic acid range.
	As to claims 4, 5 and 7, Crabb discloses copolymers of alkyl methacrylate with methacrylic acid.
 	As to claim 8, inasmuch as Crabb’s acrylic copolymer similarly comprises methacrylic acid functional groups, it would expected to have the same crosslinking function.
	As to claim 10, Crabb’s similarly-constituted core shell impact modifiers have the same type of rubbery cores [0043] and, as such, would be expected to have the same glass transition temperature.
	As to claim 11, Crabb’s core shell impact modifiers preferably have a shell composed of methyl methacrylate [0043].

	As to claim 13, Crabb’s particulate acrylic blend is composed of an acrylic ester polymer having a weight average molecular weight of greater than about 80,000 and an acrylic core/shell impact modifier in a weight ratio of 20:80 to 80:20 [0029].
	As to claims 14-16, it is within the scope of Crabb’s inventive scope to further incorporate additives such as organotin maleates and zeolites [0072], which additives would necessarily be in intimate contact.
	As to claim 17, it would have been within the purview of one having ordinary skill in the art to determine the appropriate content of zeolite [0072] based on the total acrylic blend in accordance with the ultimate properties desired.
As to product-by-process claim 18, case law holds that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  In any event, Crabb’s particulate acrylic blend is obtained by isolation by spray-drying or coagulation.
                                   Response to Arguments
Applicant’s arguments and amendments filed December 15, 2021 have been fully considered and are persuasive to the extent the 35 USC 102/103 rejection over WO 2016068239 A1 (Takamizu) has been withdrawn because the disclosed glycidyl group-containing polymer requires at least 50 wt.% of a glycidyl-group containing 
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
Applicants’ argument that the presently claimed modifiers are added to PVC in an amount of about 0.1 phr to about 12 phr, whereas Crabb’s modifiers are added to PVC in an amount of 10 phr to about 50 phr is not well taken.  The present claims do not require the presence of PVC.  The present proviso “whereby the one-pack polymer modifier achieves gloss reduction in polyvinyl chloride and polyvinyl chloride alloys without the presence of crosslinking agent when present in said polyvinyl chloride and polyvinyl chloride alloys in an amount from about 0.1 phr to about 12 phr” merely recites an intended use of the claimed modifiers. No structural difference is apparent between the claimed alloy of process aid a) and impact modifier b) and Crabb’s above-described embodiment.  The fact that applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The fact that applicants have recognized another advantage of gloss reduction which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.